DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is responsive to the amendment filed on 04/23/2021.	
3.	Claims 1-8, 10-13, 17-20 are pending. Claims 1-8, 10-13, 17-20  are under examination on the merits.  Claims 1, 17-18 are amended.  Claims 9, 14-16, 21-24 are previously cancelled. 
4.	The objections and rejections not addressed below are deemed withdrawn.	
5.	The terminal disclaimer filed on 11/06/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US copending Application No.16/491,903 has been reviewed and is accepted.  The terminal disclaimer has been recorded. 
6.	Applicant’s arguments with respect to claims 1-8, 10-13, 17-20 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

8.	Claims 1-8, 10-13, 19-20  are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claim 1 recites the limitation "a molar ratio of the organic ligand to a metal element constituting the perovskite compound is 0.001 or more and 0.1 or a metal element constituting the quantum dot is 0.01 or more and 0.4 or less" in lines 7-10.  There is insufficient antecedent basis for this limitation in the claim. Claims 2-8, 10-13, 19-20  being depended on claim 1 are rejected as well. 
For the purpose of examination against the prior art, claim 1 is construed to recite “a molar ratio of the organic ligand to the metal element constituting the perovskite compound is 0.001 or more and 0.1 or less, wherein a molar ratio of the organic ligand to the metal element constituting the quantum dot is 0.01 or more and 0.4 or less”. 

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 1-8, 10-13, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ning et al. (WO 2016/109902 A1, hereinafter “Ning1”) in view of Ning et al. (All-Inorganic Colloidal Quantum Dot Photovoltaics Employing Solution-Phase Halide Passivation, Adv. Mater. 2012, 24, 6295–6299, hereinafter “Ning2”).

Regarding claim 1: Ning1 teaches a light absorption layer (Page 1, lines 5-10), comprising a perovskite compound, and a quantum dot (QDs) containing a halogen element and an organic ligand (Page 27, Example 2), wherein the organic ligand is a carboxyl group containing compound such as oleic acid  (Page 27, Example 2, synthesis of oleic acid capped QDs in non-polar solvent in step (a), Page 25, lines 16-25 to Page 26, lines 1-3), wherein a 
However, Ning2 teaches the ligand exchange procedure to produce solution-phase halide treated quantum dots as shown in Scheme 1 to obtain a quantum dots containing a halogen element and an organic ligand at the same time (Page 6295, right Col., Scheme 1)   with benefit of providing a solution-phase passivation using halide anions and proved that the approach appreciably reduced traps in PbS CQD films, wherein this new process led to record carrier mobility for PbS CQD films having a solar-optimal bandgap, their electron mobility fully one order of magnitude higher than via prior CQD processes. Based on these better-passivated, lower-trap-density, higher-mobility, solution-phase halide treated CQD films, the highest 
th para, lines 1-13). 

    PNG
    media_image1.png
    266
    591
    media_image1.png
    Greyscale

In an analogous art of a  light absorption composition, comprising a perovskite compound, and a quantum dots, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the ligand-exchanged colloidal quantum dots by Ning1, so as to include the quantum dot containing a halogen element and an organic ligand as taught by Ning2, and would have been motivated to do so with reasonable expectation that this would result in providing a solution-phase passivation using halide anions and proved that the approach appreciably reduced traps in PbS CQD films, wherein this new process led to record carrier mobility for PbS CQD films having a solar-optimal bandgap, their electron mobility fully one order of magnitude higher than via prior CQD processes. Based on these better-passivated, lower-trap-density, higher-mobility, solution-phase halide treated CQD films, the highest efficiency for all-inorganic CQD solar cells is achieved. The halide-passivation strategy offers further potential to overcome the key limitations – the cleanliness of the bandgap and its impact on recombination – that, once addressed, will enable enhanced light harvesting efficiency in low-cost solution-processed solar cells as suggested by Ning2 (Page 6297, right Col., 6th para, lines 1-13). 

Regarding claim 2: Ning1 teaches the light absorption layer (Page 1, lines 5-10), wherein the molar ratio of the organic ligand to the metal element constituting the quantum dot containing the halogen element and the organic ligand is 0.05 or more and 0.3 or less (Page 25, lines 16- Example 1).

	Regarding claim 3: Ning1 teaches the light absorption layer (Page 1, lines 5-10), wherein the perovskite compound is  one or more kinds selected from a compound represented by the following general formula (1) and a compound represented by the following general formula (2)
RMX3 (1)
wherein R is a monovalent cation, M is a divalent metal cation, and X is a halogen anion, and 
R1R2R3n- 1MnX 3n+1    (2)
wherein R1, R2 and R3 are each independently a monovalent cation, M is a divalent metal cation, X is a halogen anion, and n is an integer of 1 to 10 (Page 14, lines 1-12; Page 27, Example 2).

Regarding claim 4: Ning1 teaches the light absorption layer (Page 1, lines 5-10), wherein X is a fluorine anion, a chlorine anion, a bromine anion or an iodine (Page 14, lines 1-12; Page 27, Example 2).

Regarding claim 5: Ning1 teaches the light absorption layer (Page 1, lines 5-10), wherein R is one or more kinds selected from an alkylammonium ion and a formamidinium ion (Page 14, lines 1-12; Page 27, Example 2).

Regarding claim 6: Ning1 teaches the light absorption layer (Page 1, lines 5-10), wherein R1, R2, and R3 are one or more kinds selected from an alkylammonium ion and a formamidinium ion (Page 14, lines 1-12; Page 27, Example 2).

	Regarding claim 7: Ning1 teaches the light absorption layer (Page 1, lines 5-10), wherein M is Pb2+, Sn2+, or Ge2+ (Page 14, lines 1-12; Page 27, Example 2).

	Regarding claim 8: Ning1 teaches the light absorption layer (Page 1, lines 5-10), wherein a band gap energy of the perovskite compound is 1.5 eV or more and 4.0 eV or less (Page 22, lines 9-16). 
	
Regarding claim 10: Ning1 teaches the light absorption layer (Page 1, lines 5-10), wherein the quantum dot containing Cl element contains a metal oxide or a metal chalcogenide (Page 14, lines 13-18; Page 27, Example 2). Zhang teaches the quantum dot containing Cl element contains a metal oxide or a metal chalcogenide (Page 616, Fig. 1).

	Regarding claim 11: Ning1 teaches the light absorption layer (Page 1, lines 5-10), wherein the quantum dot containing Cl element is a compound in which at least Cl element is coordinated to a surface of a metal oxide or a metal chalcogenide (Page 17, lines 13-21; Page 27, Example 2).

Regarding claim 12: Ning1 teaches the light absorption layer (Page 1, lines 5-10), wherein the quantum dot containing Cl element contains Pb element (Page 17, lines 13-21; Page 27, Example 2).

Regarding claim 13: Ning1 teaches the light absorption layer (Page 1, lines 5-10), wherein a content ratio of the quantum dot containing halogen element and  the organic ligand  to a total content of the perovskite compound and the quantum dot containing Cl element is 0.1% by mass or more and 10% by mass or less (Page 17, lines 21-22; Page 27, Example 2), wherein the quantum dot containing halogen element and the organic ligand is such that an atomic ratio of the halogen element to a metal element constituting the quantum dot is 0.1 or more and 1 or less (Page 26, lines 4-11; Page 27, Example 2), and  wherein the quantum dot containing the halogen element and the organic ligand is such that a molar ratio of the organic ligand to a metal element constituting the perovskite compound is less 0.001 or more and 0.1 or less (Page 25, lines 16-25 to Page 26, line 1-3, Example 1).

Regarding claim 17: Ning1 teaches a dispersion, comprising a perovskite compound, and a quantum dot (QDs) containing a halogen element and an organic ligand (Page 27, Example 2), wherein the organic ligand is a carboxyl group containing compound such as oleic acid  (Page 27, Example 2, synthesis of oleic acid capped QDs in non-polar solvent in step (a), Page 25, lines 16-25 to Page 26, lines 1-3), wherein a molar ratio of the organic ligand to a metal element constituting the quantum dot is 0.01 or more and 0.4 or less (Page 25, lines 16- Example 1), wherein the organic ligand is a carboxyl group-containing compound or an amino group-containing compound such as oleic acid (Page 25, lines 16- Example 1),  wherein a molar ratio of the organic ligand to the metal element constituting the quantum dot containing the halogen element and the organic ligand is 0.01 or more and 0.4 or less (Page 25, lines 16- Example 1), and wherein a band gap energy of the quantum dot containing Cl element is 0.2 eV or more and no more than a band gap energy of the perovskite compound (Page 13, lines 13-20; Page 22, lines 9-16). Ning does not expressly teach a quantum dot containing a halogen element and an organic ligand which is not derived from the perovskite compound.

efficiency for all-inorganic CQD solar cells is achieved. The halide-passivation strategy offers further potential to overcome the key limitations – the cleanliness of the bandgap and its impact on recombination – that, once addressed, will enable enhanced light harvesting efficiency in low-cost solution-processed solar cells (Page 6297, right Col., 6th para, lines 1-13). 

    PNG
    media_image1.png
    266
    591
    media_image1.png
    Greyscale

In an analogous art of a  light absorption composition, comprising a perovskite compound, and a quantum dots, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the ligand-exchanged colloidal quantum dots by Ning1, so as to include the quantum dot containing a halogen element and an organic ligand as taught by Ning2, and would have been motivated to do so with reasonable expectation that this would result in providing a solution-phase passivation using halide anions and proved that the approach appreciably reduced traps in PbS CQD films, wherein this new process led to record carrier mobility for PbS CQD films th para, lines 1-13). 

	Regarding claim 18:  Ning1 teaches a method for manufacturing a light absorption layer comprising a perovskite compound, and a quantum dot (QDs) containing a halogen element and an organic ligand (Page 27, Example 2), wherein the organic ligand is a carboxyl group containing compound such as oleic acid  (Page 27, Example 2, synthesis of oleic acid capped QDs in non-polar solvent in step (a), Page 25, lines 16-25 to Page 26, lines 1-3),, the method comprising a step of mixing the perovskite compound or its precursor with the quantum dot containing Cl element (Page 4, lines 14-15; Page 27, Example 2). Ning1 does not expressly teach a quantum dot containing a halogen element and an organic ligand which is not derived from the perovskite compound.
However, Ning2 teaches a method for manufacturing a ligand exchange procedure to produce solution-phase halide treated quantum dots as shown in Scheme 1 to obtain a quantum dots containing a halogen element and an organic ligand at the same time (Page 6295, right Col., Scheme 1)  with benefit of providing a solution-phase passivation using halide anions and proved that the approach appreciably reduced traps in PbS CQD films, wherein this new process led to record carrier mobility for PbS CQD films having a solar-optimal bandgap, their electron mobility fully one order of magnitude higher than via prior CQD processes. Based on these better-passivated, lower-trap-density, higher-mobility, solution-phase halide treated CQD films, the highest efficiency for all-inorganic CQD solar cells is achieved. The halide-passivation th para, lines 1-13). 

    PNG
    media_image1.png
    266
    591
    media_image1.png
    Greyscale

In an analogous art of a  light absorption composition, comprising a perovskite compound, and a quantum dots, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the method for manufacturing of the ligand exchanged colloidal quantum dots by Ning1, so as to include the quantum dot containing a halogen element and an organic ligand as taught by Ning2, and would have been motivated to do so with reasonable expectation that this would result in providing a solution-phase passivation using halide anions and proved that the approach appreciably reduced traps in PbS CQD films, wherein this new process led to record carrier mobility for PbS CQD films having a solar-optimal bandgap, their electron mobility fully one order of magnitude higher than via prior CQD processes. Based on these better-passivated, lower-trap-density, higher-mobility, solution-phase halide treated CQD films, the highest efficiency for all-inorganic CQD solar cells is achieved. The halide-passivation strategy offers further potential to overcome the key limitations – the cleanliness of the bandgap and its impact on recombination – that, once addressed, will enable enhanced light harvesting efficiency in low-cost solution-processed solar cells as suggested by Ning2 (Page 6297, right Col., 6th para, lines 1-13). 

Regarding claim 19: Ning1 teaches a photoelectric conversion element having the light absorption layer (Page 1, lines 1-10).

Regarding claim 20: Ning1 teaches a solar cell having the photoelectric conversion element (Page 1, lines 1-10).

Response to Arguments
11.	Applicant’s arguments with respect to claims 1-8, 10-13, 17-20 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner Information
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bijan Ahvazi, Ph.D. whose telephone number is (571) 270-3449.  The examiner can normally be reached on Mon-Fri 9.00 A.M. -7 P.M.. 




/Bijan Ahvazi/
Primary Examiner, Art Unit 1763
04/28/2021